DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

3.  Applicant’s amendment, filed 11/18/2021, has been entered.

     Clams 1-9 have been canceled previously.

     Claims 10-14 have been amended.

     Claims 15-20 have been added.

     Claims 10-20 are pending. 

4.  The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 
    This Office Action will be in response to applicant's arguments / newly amended claims, filed 11/18/2021. 
    The rejections of record can be found in the previous Office Actions, mailed 11/13/2019, 06/30/2020 and 05/19/2021.  

 5. Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett et al. (US 2011/0243932) (1449; #A6) (see entire document) essentially for the reasons of record as they apply to the current claims.

    Applicant’s arguments in conjunction with Verdegaal Bros. and MPEP 2131, filed have been fully considered but have not been found convincing in view of the rejection or record / herein.

     In contrast to applicant’s arguments, the dosing and dosing regimens
set forth in paragraphs [0274], [0312], [0313] based upon various dosing of mg/kg and weekly dosing would read the newly amended claims “wherein the composition comprising 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks” based upon the body weight of certain patients” receiving dosing based upon “about mg/kg” dosing”. 

     Applicant’s previous arguments, filed 12/29/2020, have been fully considered but have not been found essentially for the reasons of record as they apply to current claims.

     Applicant’s amendment to recite the proper designation of “Leu234Ala” is acknowledged. 

     Applicant argues the following.
Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987); MPEP § 2131, and “[t]he elements must be arranged as required by the claim” (MPEP § 2131).
     Barrett does not disclose the specifically claimed range of 80 to 250 mg in a pharmaceutical composition. Therefore, Applicant submits that Barrett does not disclose each and every claimed element as arranged in the present claims and thus fails to anticipate the present claims. Withdrawal of this rejection is respectfully requested.

     Both the MPEP and the Federal Circuit have instructed “obviousness requires a suggestion of all limitations in a claim” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (emphasis added).

    Applicant’s arguments and the examiner’s rebuttal are essentially the same of record / herein.

     It is maintained that applicant’s arguments in conjunction with MPEP 2131 do not provide deficiencies in the rejection of record as they apply to the current claims, including the recitation of SEQ ID NOS: 52/53, 35/31, IgG1 antibodies as well as the Leu23Ala / Leu235Ala mutations as well as recitation of “wherein the composition comprises 80-250 mg of the antibody”.

     Barrett et al. teach multiple doses, multiple ranges and multiple administrations depending on the type and severity of the disease in ranges (e.g., see paragraphs [0014], [0105], [0274], [0312], [0313], [0364]-[03670], [0373], [0377], [0378], [0382]; Table 1-2), including various dosage amounts and multiple dosing regimens, including dose ranges from about 1 mg/kg / to about 15mg/kg/week  (e.g., see paragraphs [0312], [0313], [0316]) that would anticipate therapeutically effective amounts “where the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen receiving “about mg /kg”, 
     including therapeutic effective amounts, that block a CD40 mediated immune response, that inhibit B cell differentiation and antibody isotype switching, inhibit cytokine and chemokine production and upregulation of adhesion molecules in T cells and macrophages, that inhibit activation of dendritic cells, that relieves or ameliorated one or more symptom of the disorder, slow disease progression, where efficacy can be measured by assessing the time to disease progression or determining the response rates, leading to any clinical desirable or beneficial effect, which governed by various considerations and is the minimum amount necessary to prevent, ameliorate or treat the disorder associated with CD40 expression, including dose dependent pharmacokinetics profiles (e.g., see paragraphs [0045], [0052], [0061], [0063], [0162], [0163], [0274], [0277], [0279], [0294], [0306], [0309], [0310], [0311], [0365]).

     It is maintained that Barrett al. teach effective amounts to inhibit the amount and activity of cytokines, chemokines, matrix metalloproteinases, prostaglandins, up-regulation of adhesion in T cells and macrophages, inhibit activation of dendritic cells in amounts that relieves or ameliorates one or more of the symptoms of the disorder being treated, including slowing disease progression and treatment having a beneficial patient outcomes (e.g., see paragraphs [0162], [0163], [0276]-[0279], [0306], [0310]).








      the previous and current limitations still read on a pharmaceutical composition comprising a therapeutically effective amount of the antibodies where the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen receiving “about mg /kg” and the applicability of the teachings of record.

    The recitation of “wherein the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen receiving “about mg /kg” is inherent or naturally flows from in view of the teachings of the prior art, which would be anticipated by the prior art teachings.

     Here, there is a basis in fact and technical reasoning to support that the limitation of the claimed limitations “wherein the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen receiving “about mg /kg” necessarily flows from the teachings of the applied prior art in generating the same claimed methods of treating lupus nephritis by administering the same anti-CD40 antibody claimed and prior art methods are anticipated by the prior art. 

    There does not appear to be a manipulative difference between the prior art teachings and the claimed invention.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 
     Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
   On this record, it is maintained that it is reasonable to conclude that the prior art teaches treating lupus nephritis by administering anti-CD40 antibodies of the prior art, including those anti-CD40 antibodies,
     including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were described in treating lupus, SLE and lupus nephritis.
     The structure of the prior art anti-CD40 20E2 and 2H11 antibodies, including the modifications describe would be inherent on the claimed SEQ ID NOS.52/53, 35/31, IgG1 antibodies as well as the Leu23Ala / Leu235Ala mutations as well as the recitation of  “wherein the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen receiving “about mg /kg”.
 



referenced methods of treating lupus, SLE and lupus nephritis by administering anti-CD40 antibodies comprising “wherein the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen receiving “about mg /kg”.

     Applicant’s remarks have not been found persuasive.    

6.  Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2011/0243932) (1449; #A6) in view Long et al. (US 2013/0011405) (1449; #A7) essentially for 
the reasons of record as they apply to the current claims.

     Applicant’s arguments in conjunction with CFMT, MPEP 2144.05(I), MPEP 2144.08, MPEP 2144.08(II)(A)(4)(b), filed 11/18/2021, have been fully considered but have not been found essentially for the reasons of record as they apply to the current claims.
     The claims differ in that Barrett et al. does not explicitly teach “wherein the composition comprises 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks  

     Applicant’s arguments, filed 12/29/2020, have been fully considered but have not been found essentially for the reasons of record as they apply to the current claims.

     Applicant argues the following.

     The present rejections cannot be sustained because the cited references, alone and in combination, fail to teach or suggest the claimed antibody amount in a pharmaceutical composition. Moreover, the claimed concentration range of the claimed antibody (i.e., BI 655064) was found to be safe and tolerable for administration to humans, which is not expressly taught or suggested in Barrett. See Schwabe et al. (submitted herewith as Exhibit A). As provided in Schwabe et al., “Ascending multiple SC doses of BI 655064 were considered to be safe and showed good overall tolerability in healthy subjects” and “[a]ll AEs [adverse events] were mild or moderate in intensity and no AEs leading to discontinuation from the study were reported.” Id., page 1575, left column, 11. 6-10. Nothing in Barrett teach or suggest the claimed concentration range, let alone its excellent safety profile, and MPEP § 716.02(a)(II) instructs that “evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness.”

     Long et al. does not cure the deficiencies of Barrett because Long relates to a different anti-CD40 antibody—not “an antibody comprising a heavy chain variable region of SEQ ID NO: 53 and a light chain variable region of SEQ ID NO: 52,” as recited in the present claims. Long’s discussion of a completely different anti-CD40 antibody is largely irrelevant because antibodies—even when directed to the same target—are not interchangeable. Not all antibodies that bind the same target are expected to treat all of the same diseases, much less at the same doses. The epitope specificity, binding kinetics, antigen affinity, and cross-reactivity are only a few of the many functional distinctions that can result in two antibodies that bind the same target having vastly different therapeutic properties and potential. On this record, there is no indication whatsoever that the antibody recited in the present claims and the antibody disclosed in Long bind to the same or similar epitopes, possess similar kinetics, or possess similar affinities. There is simply no information in Long that suggests the two antibodies would be expected to possess the same therapeutic properties, and therefore the Examiner’s reliance on Long is inapt.

     Applicant has submitted that one of ordinary skill in the art familiar with Barrett and Long could not have predicted or have had any expectation of success to derive the instant claims.     


      In contrast to applicant’s arguments there is “nothing in Barrett teach or suggest the claimed concentration range, let alone its excellent safety profile, and MPEP § 716.02(a)(II) instructs that “evidence of unobvious or unexpected advantageous properties, such as superiority         
in a property the claimed compound shares with the prior art, can rebut prima facie obviousness”   
    and there is no indication whatsoever that the antibody recited in the present claims and the antibody disclosed in Long bind to the same or similar epitopes, possess similar kinetics, or possess similar affinities. There is simply no information in Long that suggests the two antibodies would be expected to possess the same therapeutic properties, and therefore the Examiner’s reliance on Long is inapt,
      the following of record in addition to additional remarks in response to applicant’s conclusory arguments.

    Here, there is a basis in fact and technical reasoning to support that the limitation of the claimed limitations “wherein the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen receiving “about mg /kg” necessarily flows from the teachings of the applied prior art in generating the same claimed methods of treating lupus nephritis by administering the same anti-CD40 antibody claimed and prior art methods are anticipated by the prior art. 

     As indicated previously, Barrett et al. teach the same anti-CD40 antibodies (e.g., 20E2 and 2H11) including the same modifications.

    Barrett and Long teach antagonistic anti-CD40 antibodies, including the inhibition of CD40: CD40L binding / mediated activities, CD40-expressing cells and activities, including antigen presenting cells, including B cells in the treatment of lupus nephritis (see entire documents).  

    Note the following of record that Barrett al. effective amounts to inhibit the amount and activity of cytokines, chemokines, matrix metalloproteinases, prostaglandins, up-regulation of adhesion in T cells and macrophages, inhibit activation of dendritic cells in amounts that relieves or ameliorates one or more of the symptoms of the disorder being treated, including slowing disease progression and treatment having a beneficial patient outcomes (e.g., see paragraphs [0162], [0163], [0276]-[0279], [0306], [0310]).
     
      For example, note that Schwabe (Exhibit A) reports that the antagonistic anti-CD40 antibody B1655064 selectively binds CD40 and blocks the CD40-CD40L interactions, including inhibition of B cells designed to prevent no agonistic activity and to prevent stimulating cytokine production (e.g., see Introduction and Discussion).
  
      The antagonistic properties of the prior art teachings are the same or nearly the same and even greater antagonistic properties than what applicant’s reliance upon the teachings of Schwabe for asserted unexpected results, including applicant’s arguments / assertions of the differences between the anti-CD40 antibodies taught by Barrett and Long.






      The prior art teach the same or nearly the same workable ranges of treating lupus nephritis by administering the same antagonistic anti-CD40 antibody to target and antagonize the same CD40:CD40L interactions and activities to achieve the same therapeutic goals.

      Here, the combination of the prior art teachings led to same antibody structure claimed as well as the same methods of treatment and therapeutic amount of antibody.

     With references having been combined, the intrinsic attribute or characteristic of the combination must necessarily be present in the obvious invention.
    
     Here it has been noted previously that the motivation by the prior art to the applicability and advantages incorporating the  antagonistic anti-CD40 antibodies, including the particular 20E2 and 2H111 antagonistic antibodies, including (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats in therapeutic antagonistic antibodies to treat lupus nephritis.

    With respect to obviousness in view of the newly amended claims,
     the following is noted.

      Note that the claimed doses, dosing regimens and various administration regiments, including intravenous / subcutaneous administration depending on a variety of well known factors, including the nature the disease / PNH and the needs of the patient with an expectation of success. 

      It is not inventive to discover the optimum or workable ranges by routine experimentation”  In re Aller, 220, F.2d 4554, 456, (CCPA); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003).
     Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range. In re Geislder, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antoine, 559 F. 2d 618, 620 (CCPA 1977)
    “Discovery of an optimum value of a result effective variable in a knonw process is ordinary within the skill of the art.  In re Boesch, 617 F. 2d 272, 276 (CCPA1980)

     There is no evidence that the selecting or optimization of “wherein the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis was anything but routine.


      It is well settled that arguments of counsel cannot take the place of factually supported object evidence. 
    Applicant’s arguments and claims do not overcome the obviousness of the claimed methods.
     See In re Huang, 100 F.3e 135, 139-140 (Fed. Cir. 1996), In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984)

    Where, as here, the experimentation needed to arrive at the subject matter claims was “nothing more than routine” application of a well-known problem-solving-strategy, we must conclude it is not invention. Pfizer Inc., v. Apotex, Inc. 480 F. 3e, 1368 (Fed. Cir 2007).

     The invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     Given the teachings of the prior art to provide effective amounts of anti-CD40 antibodies having the therapeutic properties to inhibit CD40 associated diseases / disorders, including the applicability to lupus nephritis, in doses and dosage regimens to treat lupus nephritis
     one of ordinary skill in the art, including the administering physician / doctor, at the time the invention was filed would have been motivated to provide effective amounts of anti-CD40 antibodies, including in various doses and dosing regimens and combination of administration regiments, including intravenous and subcutaneous administration, wherein the doses would have effective amounts or anti-CD40, including the optimization of such effective amounts to achieve the desired immunosuppression at the time the invention was made,
     wherein said doses and dosage regimens as well as antibody concentrations of administration were taught / known by the prior art or would have been obvious in view of such teachings to optimize the efficacy of said effective amounts of anti-CD40 antibodies treatment depending on a variety of well known factors, including the nature the disease / lupus neprhitis and the needs of the patient with an expectation of success.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitation that the structural and functional properties of the claimed invention necessarily flows from the teachings of the applied prior art in methods of treating lupus nephritis by administering the same claimed antagonistic anti-CD40 antibody in compositions comprising 120 mg or 180 mg of antibody by relying upon the same antibody and effective amounts based upon the same or nearly the same specificity and antagonistic functional attributes, including antagonistic properties broader than that claimed or relied upon Schwaebe relied upon by applicant (e.g., inhibit CD40:CD40L binding and activities). 

     With respect to 37 CFR 1.132 in the context of Schwabe (Exhibit A), 
     when any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.  
     Also, see MPEP 716.  Affidavits or declarations traversing rejections or objections.
     As indicated previously, applicant has not filed a 132 Declaration with respect to Schwaebe and assertions of unexpected results.


     It is maintained that applicant does not provide deficiencies in the rejection of record as they apply to the current claims, including the recitation of SEQ ID NOS: 52/53, 35/31, IgG1 antibodies as well as the Leu23Ala / Leu235Ala mutations.

       In turn, Barrett et al. teach various dosing regimens in order to meet the needs of the patient in the context of the particular disease / disorders, including lupus nephritis to anticipate or render obvious the claimed methods.
 
      Barrett et al. teach methods of treating various diseases / conditions (e.g., see paragraphs [0045]-[0074], [0076]-[0095], [0151]-[0164]),
     including lupus, SLE and lupus nephritis (e.g., see paragraphs [0007], [0047], [0054], [0059], [0078], [0088], [0281], [0282], [0400], [0408], [0415], [0438], [0449], claim 11) 
     by administering 20E2 and 2H11 anti-CD40 antibodies (e.g., see Brief Summary of the Invention, including paragraphs [0013]-[0044]; Detailed Description, including paragraphs [0109]-[0140], [0165]-[0299]; Examples, Tables 1-4, Sequence Listing , Claims)
     including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were describe in the literature (e.g., see paragraphs [0172], which refers to Example 1 in paragraphs [0339]-[0353], [0340]-[0345]),
     including therapeutic effective amounts, that block a CD40 mediated immune response, that inhibit B cell differentiation and antibody isotype switching, inhibit cytokine and chemokine production and upregulation of adhesion molecules in T cells and macrophages, that inhibit activation of dendritic cells, that relieves or ameliorated one or more symptom of the disorder, slow disease progression, where efficacy can be measured by assessing the time to disease progression or determining the response rates, leading to any clinical desirable or beneficial effect, which governed by various considerations and is the minimum amount necessary to prevent, ameliorate or treat the disorder associated with CD40 expression, including dose dependent pharmacokinetics profiles (e.g., see paragraphs [0045], [0052], [0061], [0063], [0162], [0163], [0274], [0277], [0279], [0294], [0306], [0309], [0310], [0311], [0365])
      (see entire document, including Abstract, Field of the Invention, Background of the Invention, Brief Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Inventions, Claims).

     With respect to newly amended “where the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen receiving “about mg /kg” reads on the newly amended claims, 
      Barrett et al. teach multiple doses, multiple ranges and multiple administrations depending on the type and severity of the disease in ranges (e.g., see paragraphs [0014], [0105], [0274], [0312], [0313], [0364]-[0367], [0373], [0377], [0378], [0382]; Table 1-2), including various dosage amounts and multiple dosing regimens, including dose ranges from about 1 mg/k / to about 15 mg/kg/week  (e.g., see paragraphs [0312], [0313], [0316]) that would anticipate or render obvious therapeutically effective amounts of where the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen receiving “about mg /kg” reads on the newly amended claims. 


       
     These specificities, structures and antagonistic properties are the same or nearly the same and even greater antagonistic properties than what applicant’s relies upon the teachings of Schwabe for asserted unexpected results 

      While Barrett et al. teach the same anti-CD40 antibodies (e.g., 20E2 and 2H11) and the same modifications, Barrett et al. may not explicitly reduce to practice certain anti-CD40 constructs as claimed.

     There does not appear to be a manipulative difference between the prior art teachings and the claimed invention.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 

     Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.

     On this record, it is reasonable to conclude that the prior art teaches treating lupus nephritis by administering anti-CD40 antibodies of the prior art, including those anti-CD40 antibodies,
     including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were described in treating lupus, SLE and lupus nephritis.

     The structure of the prior art anti-CD40 20E2 and 2H11 antibodies, including the modifications describe would be inherent on the claimed SEQ ID NOS. 

    One of ordinary skill in the art at the time the invention was filed would have made a number of constructs based upon the 20E2 and 2H11 anti-CD40 antibodies, including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were describe in the literature (e.g., see paragraphs [0172], which refers to Example 1 in paragraphs [0339]-[0353], [0340]-[0345] ) that would result in the claimed constructs for the treatment of lupus nephritis.

    The following was previously noted in that Barrett et al. differs from the claimed invention by the following.
    While the prior art does teach lupus nephritis, SLE , proliferative lupus glomerulonephritis and SLE,  the prior art disclose lupus nephritis more in the context of experimental models of lupus nephritis. 
    Also, note that lupus nephritis is inflammation of the kidney that is caused by systemic lupus erythematous (SLE).   

     In teaching Anti-CD40 Antibodies and Methods for Their Use (see entire document, including Abstract, Field of the Invention Background of the Invention, Brief Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Inventions, Claims),
     Long et al. teach treating diseases including SLE and lupus nephritis with anti-CD40 antibodies (e.g., see paragraphs [0042], [0927] and [0944], [0996]; Claim 9).



     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., antagonistic anti-CD40 antibodies to treat various CD40 associated diseases / disorders with various dosing and dosing regimens, where the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis via  intravenous and subcutaneous administration, were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of manipulating antagonistic anti-CD40 antibodies where the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody, including intravenous and subcutaneous administration in the treatment of a lupus nephritis with a reasonable expectation of success. 

   “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 







     incorporating various modifications and variants of 20E2 and 2H11 antibodies to increase half-life and efficacy while decreasing immunogenicity and undesirable binding / effects (reduce FcγR binding / complement binding) in therapeutic regimens associated with treating lupus nephritis / SLE “wherein the composition comprises where the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen would be inherent or naturally from in view of the teachings of the prior art and would have been routine to the ordinary artisan at the time the invention was filed and therefore obvious in designing such therapeutic regimens at the time the invention was filed..     

    On this record, it is reasonable to conclude that the prior art teaches treating lupus nephritis by administering anti-CD40 antibodies of the prior art, including those anti-CD40 antibodies,
     including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were described in treating lupus, SLE and lupus nephritis by administering composition of the antibody wherein the composition comprises 80-250 mg of the antibody would be inherent or naturally from in view of the teachings of the prior art.

     The structure of the prior art anti-CD40 20E2 and 2H11 antibodies, including the modifications describe would be inherent on the claimed SEQ ID NOS. 52/53, 35/31, IgG1 antibodies as well as the Leu23Ala / Leu235Ala mutations 
 
        The burden is on the applicant to establish a patentable distinction between the claimed and
prior art methods of treating lupus, SLE and lupus nephritis with anti-CD40 antibodies.

        Applicant’s remarks have not been found persuasive.

7.   Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2011/0243932) (1449; #A6) in view Long et al. (US 2013/0011405) (1449; #A7) essentially for 
the reasons of record set forth above in Section 6
     and further in view Honczarenko et al. (US 2016/0355596) of as they apply to the current claims.

      Honczarenko et al. provides for additional obviousness of dosing regimens, including dosing at 120 mg or 180 mg of anti-CD40 antibodies.







    including antagonistic anti-CD40 antibodies [0036]-[0076])
     including that CD40 activation is involved in a variety of undesired T cell response related to autoimmunity, transplant rejection, CD40-mediated inflammatory disease, including IBD (e.g., see paragraph [0005], [0077]),
    including Pharmaceutical Compositions and Methods of Treatment  (see paragraphs [0077]-[0141]), 
     including therapeutically effective amounts, which antagonize T cell mediated CD40 activation, inhibit undesirable T cell response as well as moderating the progression and/or severity of a disease, including 0.1-20 mg/kg, subcutaneous / intravenous doses, including 120 and 180 mg, guided by the amount of the antibody required for CD40 antagonist in vitro and/or in vivo models of disease states, including biomarkers of antibody efficacy, T cells responses CD40 activation, including 120 mg and 180 (e.g., see paragraphs, [0006], [0029], [0077], [0081]-[0084], [0091]).

    Barrett et al. (US 2011/0243932) does teach IBD (see paragraphs [0047], [[0078], [0400], [0438]), indicating that applicability of antagonistic anti-CD40 antibodies to various CD40 associated diseases and disorders
     In turn, the dosing or antagonistic anti-CD40 antibodies with 120 mg or 180 mg taught by Honczarenko (paragraph [0084]) would be obvious to the teachings of Barrett.

    Given that the prior art goal was to provide anti-CD40 antibodies, including anti-CD40 antibodies based upon the 20E2 and 2H11 antibodies to  20E2 and 2H11 antibodies to treat lupus nephritis and SLE, 
     incorporating various modifications and variants of 20E2 and 2H11 antibodies to increase half-life and efficacy while decreasing immunogenicity and undesirable binding / effects (reduce FcγR binding / complement binding) in therapeutic regimens associated with treating lupus nephritis / SLE  “wherein the composition comprises where the composition comprise 120 mg or 180 mg of the antibody and is administered once a week or once every two weeks of 120 mg or 180 mg of anti-CD40 antibody in the treatment of lupus nephritis depending on the weight of certain patients receiving the doses and dosing regimen would be inherent or naturally from in view of the teachings of the prior art and would have been routine to the ordinary artisan at the time the invention was filed and therefore obvious in designing such therapeutic regimens at the time the invention was filed..     

8.  No claim allowed.
      







     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 27, 2021